Citation Nr: 1733245	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO. 10-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, right knee, status post meniscal tear.

2. Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, left knee, status post meniscal tear.

3. Entitlement to an initial compensable rating for degenerative cervical spine disease prior to October 18, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1982 and from June 2006 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas.

In June 2011, the Veteran testified at a Board videoconference hearing. The hearing transcript is of record. The Veterans Law Judge who conducted the June 2011 hearing is no longer employed by the Board, and while the Veteran was offered a hearing before another Veterans Law Judge in April 2016; he declined the opportunity.

In August 2013, the Board remanded the case for further development by the originating agency.

In June 2016, the Board denied the claims for entitlement to an increased rating for the Veteran's bilateral knee disability and for the Veteran's cervical spine disability. 

The Veteran appealed the case to the Court of Appeals for Veterans Claims (Court).

In May 2017, the Court issued a Joint Motion for Partial Remand (JMPR) for further adjudication by the Board.


FINDINGS OF FACT

1. The award of a separate rating for the Veteran's right knee meniscal derangement, status post meniscal repair, would constitute unlawful pyramiding of benefits.

2. The award of a separate rating for the Veteran's left knee meniscal derangement, status post meniscal repair, would constitute unlawful pyramiding of benefits.

3. The evidence of record demonstrates that the Veteran has experienced neck pain and stiffness prior to October 18, 2013.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right knee meniscal derangement, status post meniscal repair, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259, 5260 (2016).

2. The criteria for a n evaluation in excess of 10 percent for left knee meniscal derangement, status post meniscal repair have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259, 5260 (2016).

3. For the period prior to October 18, 2013, the criteria for a 10 percent rating for pain of the neck due to degenerative disc disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board.. to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A. Bilateral Knee Disability

According to the JMPR, the Board is only asked to consider the application of DC 5259 to the Veteran's bilateral knee disability. The Board notes that the Veteran is in receipt of 10 percent evaluations under DC 5260 for each knee based on painful limitation of motion.

Where there is separate and distinct symptomatology of a single disability it should be separately rated. Where the symptomatology of a disability is duplicative or overlapping with symptomatology of another disability, it may not receive a separate evaluation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).

The service treatment records show the Veteran was diagnosed with bilateral meniscus tears in July 2007 for which he underwent a meniscectomy. The Veteran reported he experienced constant pain in his knees. He also testified at the June 2011 Board Hearing that he experienced swelling, locking "once in a while" and grinding of his knees. At the October 2013 VA examination, the examiner noted the Veteran's meniscal derangement, status post meniscal repair bilaterally. The examiner found evidence of a meniscal tear, pain and effusion.

The Board finds that separate ratings under Diagnostic Code 5259 for each knee are not warranted. Assigning separate ratings under Diagnostic Codes 5259 and 5260 would constitute pyramiding in this case. 38 C.F.R. § 4.14. The symptoms related to the removal of the semilunar cartilage resulted in painful limitation of motion, or pain overall, and pain is a symptom contemplated by Diagnostic Code 5260. Esteban v. Brown, 6 Vet. App. 259 (1994).

To assign separate 10 percent ratings under Diagnostic Code 5259 would compensate the Veteran for the same symptoms or, at least overlapping symptoms, already considered under Diagnostic Code 5260 and would violate the rule against pyramiding. See 38 C.F.R. § 4.14. Indeed, pursuant to VAOPGCPREC 9-98, limitation of motion is a relevant consideration under Diagnostic Code 5259 and the ratings assigned under Diagnostic Code 5260 are based on painful limitation of motion.

Accordingly, the Veteran is not eligible for separate 10 percent ratings under Diagnostic Code 5259, and the claims for separate ratings for the right and left knees are denied.

B. Degenerative Cervical Spine Disease

The Court has remanded this case to the Board to consider the applicability of 38 C.F.R. § 4.59 to Appellant's claim of entitlement to an initial compensable rating for a cervical spine disability prior to October 18, 2013.

A June 2008 VA examination shows Appellant reported neck pain since the time of a mortar blast during service in 2006. During the Veteran's June 2011 examination, he complained of pain in his back going up to his head. He reasserted this complaint at his October 2013 VA examination, adding the pain was constant and ongoing since the 2006 injury.

During the October 2013 VA examination, the Veteran reported ongoing neck pain since service, while stiffness and pain are worsening over time. The examiner noted that the diagnosis of degenerative disc disease (DDD) in service.

The Board finds that for the period prior to October 18, 2013, the evidence supports the assignment of a 10 percent disability rating, but no higher, for pain related to DDD of the cervical spine. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5.

A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved. In other words, section 4.59 does not require "objective" evidence of painful motion. The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence. If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation. Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).

In this case, at the June 2008 VA examination, the Veteran reported neck pain relating to an in-service event two years prior. The Veteran reiterated the symptoms of pain in the upper back in the June 2011 Board hearing. At the October 2013 VA examination, the Veteran again reported neck pain with stiffness, which was worsening over time.

The Board recognizes the Veteran's statements attesting to his constant pain and discomfort. The Board notes that lay persons can attest to observable symptomatology. In addition, the Veteran's statements describing his symptoms are considered to be competent and credible evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As such, the Board finds that there is credible medical and lay evidence of painful motion. The minimum compensable rating under the limitation of motion code pertaining to the cervical spine is 10 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. Therefore, a 10 percent rating is warranted for the Veteran's DDD of the cervical spine for the period prior to October 18, 2013 under Diagnostic Code 5243, 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30. 


ORDER

Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, right knee, status post meniscal tear, is denied.

Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, left knee, status post meniscal tear, is denied.

Entitlement to a 10 percent rating for degenerative cervical spine disease prior to October 18, 2013 is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


